DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-16 of copending Application No. 17059783 (‘783).
Claims 1-16 of copending Application No. 17270191 (‘191).
  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims differ only in the recitation of properties evident in the same.
The claims are indistinct as follows:
US Application No. 16/964715                                  US Application No. ‘783 / ‘191
Claim 1 peaks					Claim 1 peaks / Claim 1 peaks			
Claim 2 peaks					Claim 2 peaks/Claim 2 RH
Claims 3 and 9-10 same			Claims 3 and 9-10 same/Claims 3, 6 same
Claim 4 same 					Claim 4 same / Claim 4 same

Claims 8 same 				Claim 8 same/ Claim 5 same
Claim 11 same					Claim 11 same/ Claim 15 same
Claim 12 same					Claim 12 same/Claim 9
Claims 13-14 same				Claims 13-14 same/ Claim 11
Claims 15-16 same 				Claims 15-16 same /Claims 13-16 same

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 can be rejected over Yasahiro et al. (JP 2006/063147) in view of Shin et al. (US 20160062012) and Ahn et al. (KR 20100121281).

Re claims 1-16, Yasahiro et al. disclose anti-reflection film comprising base material 12, hard coat layer 14, and low refractive index layer 18 (0001, 0123 as per claim 1). The base material 12 includes polyester (0132). The hard coat layer comprises binder such as acrylic resin (i.e. photocurable resin) and inorganic particles (0130, 0146 as per claim 9). Yasahiro et al.  disclose a composition for forming the low refractive index layer which comprises a ethylenically unsaturated group-containing fluoropolymer A that is crosslinked, a compound having a cage-like silsesquioxane skeleton B, i.e. polysilsesquioxane, and silica particles D (0011, 0015 as per claims 3-5). The fluoropolymer is made from a fluorine-containing compound with a reactive functional group (e.g., a radically polymerizable methacrylic group) which is photopolymerizable (0016-0018). The fluorine compound may be more specifically a compound including a polyether group (e.g., polyethylene oxide) as well as a fluorinated hydrocarbon 

There is no disclosure in Yasahiro et al. of (a) of low moisture permeable polymer film as claimed, (b) specific hard coating layer as claimed, and (c) properties as claimed.

With respect to difference (a), Yasahiro et al. discloses base material that includes includes polyester. Shin et al. discloses a polyester film used on a polarizer where the polyester is polyethylene terephthalate (abstract, 0036 as per claim 12). The polyester film has a tensile strength ratio of 3 or greater (Abstract) where the tensile strength in one direction is larger than in another perpendicular direction (abstract, 0022 as per claim 11). The polyester has a Rth retardation of 15000 or less at 550 nm (0030 as per claim 11). The polyester film has high elongation, high retardation, and prevents or reduces deterioration in image quality (0029). 

Therefore, it would have been obvious to one of ordinary skill in the art to use the polyethylene terephthalate film of Shin et al. as the polyester base material in Yasahiro et al. in order to produce a base material that has high elongation, high retardation, and prevents or reduces deterioration in image quality and thereby arrive at the claimed invention.

With respect to difference (b), Ahn et al. discloses a hard coat film used with a polarizing plate (page 1, lines 17-20). The hard coat layer comprises acrylic binder having number average 25000-30000 in order to produce a hard coat with good flexibility and excellent curling properties and good adhesion (page 3, lines 96-113 as per claim 10).

Therefore, it would have been obvious to one of ordinary skill in the art to use the acrylic binder of Ahn et al. as the acrylic binder in the hard coat of Yasahiro et al. in order to produce hard coat with good flexibility, excellent curling properties and good adhesion, and thereby arrive at the claimed invention.

With respect to difference (c),  given that Yasahiro et al. in view of Shin et al. and Ahn et al. disclose anti-reflection film as presently claimed including low moisture permeable polymer film with tensile strength ratio and thickness direction retardation identical to that claimed, it is clear that the anti-reflection film would necessarily inherently possess the same mean of 
 
References of Interest
 
US 9250371 B2 has in Fig. 6 an antireflective film 65, encapsulation substrate 50 may include glass, a metal or a polymer, and may cover or seal the lower electrode 20, an organic emission layer 30 and an upper electrode 40 to effectively prevent moisture and/or oxygen from flowing therein.
US 20200241173 A1 (16/756,333) - dissimilar material and lacks properties.
US 20200348450 A1 (16964715) – instant application 
US 20210223438 A1 (16967465) – same PET material, inorganic particles nanometer range and light transmittance in [47].
US 20210309863 A1 (17270191) -similar see ODP above.
US 20210206935 A1 (17059783) – similar see ODP above.
US 20190004214 A1 (16064039) - lacks the low moisture permeable polymer film and properties.
US 20160077239 A1 – teaches most all but properties, lacks material and inherency. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787